MEMORANDUM **
Sambeurn Yos, a native and citizen of Cambodia, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s removal order and denial of his request for deferral of removal under Article III of the Convention Against Torture.
We lack jurisdiction to review the Board’s order. Section 242(a)(2)(C) of the Immigration and Nationality Act, 8 U.S.C. § 1252(a)(C), deprives this court of jurisdiction because, as Yos concedes, he is an alien who is removable by reason of having committed an aggravated felony under Section 237(a)(2)(A)(iii) of the Immigration and Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(iii). Yos’s contention that Section 242(a)(2)(C) may not apply to bar judicial review of an order denying a request for relief under the Convention Against Torture is inconsistent with the plain language of the statute which precludes judicial review of “any final order of removal” against a covered alien. 8 U.S.C. § 1252(a) (C).
The petition for review is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.